DETAILED ACTION
Receipt is acknowledged of applicant’s request for continued examination and argument(s)/remark(s) filed on March 14, 2022, claims 1-20 are pending and an action on the merits is as follows.	
	Applicant's arguments with respect to amended claims have been fully considered but are moot in view of a new ground(s) of rejection. Applicant has amended claims 1, 4, 6, 8, 11, 14-16 and 19. 

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 11 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The invention fails to disclose  “… movement of an operator / camera operator capturing first content with a first camera” (added remarks), and (ii) their critical role with respect to the scope of the invention.  
Applicants had cited paragraph 19-21, 27-28, 38 and 44. However, the specification is completely devoid of the feature " … movement of an operator / camera operator capturing first content with a first camera”(added remark).  Applicants may consider using terms clearly disclose within the specification. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the " … movement of an operator / camera operator capturing first content with a first camera” (added remark) must be shown or the feature(s) canceled from the amended 1, 11 and 19.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 19 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The scope of the claim invention is not distinct; the claim language does not distinctly identify the terms “… movement of an operator / camera operator capturing first content with a first camera” (added remarks). The specification does not provide a standard for ascertaining the requisite degree of the above limitation and the metes and bound and bound of the above limitation cannot be ascertained to define the boundaries of the subject matter encompassed by the claim; therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s is kindly invite to clearly (i) define the term “first content” with respect to the captured movement of an operator, (ii) outline the difference between “motion capture data” and “first content” and (iii) define the difference between “one or more sensors” and “first camera ”  within the claim invention. The specification provides disclosure for the term “motion capture data;” however, there is no disclosure for the term “first content with a first camera” and its implementation (see specification (Pub. No.: US 2020/0030986 A1): par.1, 2, 3, 6, 15, 18-21, 23, 26-30, 32-35, 36-41, 44-47). 
Under compact prosecution, the limitation “… movement of an operator / camera operator capturing first content with a first camera” is interpreted as motion capture data representing the movement of an operator captured and generated by a first set of one or more sensors, which is considered as one or more camera (e.g., first camera). 
 
Claims 2-10 are also rejected based on their dependency of the defected parent claims.
Claims 12-18 are also rejected based on their dependency of the defected parent claims.
Claims 20 is also rejected based on their dependency of the defected parent claims.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-9, 11-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 2013/0054028 A1) in view of Yasuyuki (JP 2004363987 – Machine translation).

Regarding claims 1, 2, 11-12, and 19, Lee et al. disclose a system and method for controlling a robot having a non-transitory computer-readable medium (see par. 14), comprising:
a memory (e.g., storage system (11)) storing a control application (e.g., a plurality of software programs in the form of one or more computerized instructions stored in the storage system (11)) (see par. 14; Figure 2).
a processor (e.g., processor (12)) coupled to the memory (e.g., storage system (11)) (see par.14 Figure 2) and configured to:
generating, via a first set of one or more sensors, motion capture data (e.g., image capturing device (2) configured to capture real time three-dimensional (3D) image of an operator (M0)) representing on one or more movements of an operator / camera operator capturing first content with a first camera (e.g., the image capturing device (2) capture motion data of the operator (M0), which included operator’s movable joints (e.g., claims 2 and 12 limitations). For instance, Figure 1 depicts image capturing device capturing the moving of the operator’s arms and legs – limitation: capturing first content with a first camera) (e.g., see par. 11, 13, 16-17 and Figures 1, 4);
Note: In view that the specification does not disclose the term “first content” and the difference between “one or more sensor” and “a first camera” – see above rejections and remark(s) under 112(a) and 112(b); the above first limitation is interpreted as motion capture data representing the movement of an operator captured and generated by a first set of one or more sensors, which is considered as one or more camera (e.g., first camera). 
  
processing the motion capture data to generate control signals for controlling the robot (e.g., a robot control system (10) configured to capture real-time three-dimensional (3D) images of an operator (M0) and analyze the 3D images of the operator (M0) to obtain motion data of the operator (M0)) (see par. 11, 13 and 19; Figures 1, 2); and 
transmitting the control signals to the robot to cause the robot to move as an approximation of the one or more movements of the operator capturing the first content with the first camera (e.g., the robot control system (10) configured to send a control command to the robot (M1) through the network (3) and control the robot (M1) to execute the same motions with the operator (M0) according to the motion data) (see par. 11, 12, 17-20). 
However, Lee et al.’s invention fails to disclose generate, via a second camera, a second content based on a plurality of image frames that are associated with and approximation of the one or more movements of the operator / camera operator (added remarks).
However, Yasuyuki teach a robot 12 having a camera and image presenting device for storing image data of an area (e.g., limitation: second content based on plurality of image frames), wherein the camera direction is controlled based on a user head direction / movable angle (e.g., operator / camera operator) detected via a direction change determining means via a direction change determining means (e.g., limitation: movement of the operator) (see Abstract, par. 20, 8-9, 11).
As Lee et al.’s invention disclose a robot control system configured to send a control command to robot, through a network, to control the robot to execute the same motions as an operator according to the motion data captured by an image capture device and given the teaching of Yasuyuki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify Lee et al.’s invention to incorporate a camera with the robot (M1) and implement a mechanism / process for controlling camera direction of the robot based on an operator / camera operator’s motion data such as head direction / movement angle for storing and displaying of stable image of an area to the user by preventing image fluctuation. 
The modification would enhance a system and method for controlling a robot having a non-transitory computer-readable medium configured to control a robot using human motion and capture images / video of the robot’s environment, while a camera of the robot is remotely controlled by an operator / camera operator’s motion data such as user head direction / movable angle and store and display stable image of environment / area to the user by preventing image fluctuation. 
Regarding claims 3, 13, and 20, Lee et al. disclose a system and method for controlling a robot having a non-transitory computer-readable medium (see par. 14), wherein processing the motion capture data to generate the control signals comprises:\
modeling a first set of dynamics of the operator that corresponds to the one or more movements (e.g., an image capturing module 101 captures the 3D images of the operator M0 in real-time using an image capturing device 2) (see par. 22); 
determining a second set of dynamics of the robot that corresponds to the one or more movements (e.g., a correlation module 101 determines different portions of the operator M0 in one of the 3D images according to the moveable joints of the robot M1, and correlates each of the determined portions with one of the moveable joints of the robot M1) (see par. 23); and 
generating the control signals based on the second set of dynamics (e.g., a control module 104 generates a control command according to the motion data of each of the determined portions, and sends the control command to the robot M1 through the network 3, to control each moveable joint of the robot M1 to implement a motion of a determined portion that is correlated with the moveable joint) (see par. 20 and 24). 

Regarding claims 4-5, 8, 14 and 16, Lee et al., as modified by Yasuyuki, disclose a system and method for controlling a robot having a non-transitory computer-readable medium (see par. 14), wherein causing the robot to generate the second content based on the plurality of image frames that are associated with the approximation of the one or more movements of the operator capturing the first content with the first camera comprises actuating a set of joints included in the robot to perform an articulation sequence associated with the one or more movements (e.g., as shown in Figure 4, the operator M0 can be divided into portions S0, S1, S2, S3, S4, S5, and S6, and the robot M1 can have one or more moveable joints, such as S0', S1', S2', S3', S4', S5', and S6', where S0 is correlated with S0', S1 is correlated with S1', . . . , and S6 is correlated with S6'. The control module 104 generates a control command according to the motion data of each of the determined portions, and sends the control command to the robot M1 through the network 3, to control each moveable joint of the robot M1 to implement a motion of a determined portion of the operator M0 that is correlated with the moveable joint of the robot M1; while a camera of the robot is remotely controlled by the operator / user head direction / movable angle, environment / area  image data is stored (e.g., limitation: the second content based on the plurality of image frames) for displaying it to the user. In the embodiment, the control command includes the motion data of each of the determined portions of the operator M0) (see par. 16, 20 and 23 and Figures 1 and 4); wherein the robot comprises a robotic arm that includes the set of joints (see Figures 1 and 4).

Regarding claims 9 and 17, Lee et al. disclose a system and method for controlling a robot having a non-transitory computer-readable medium (see par. 14), further comprising capturing sensor data while the robot mimics the one or more movements (e.g., an image capturing module 101 captures the 3D images of the operator M0 in real-time using an image capturing device 2 while the operator M0 can control the robot M1 using motion according to actual situations of the robot M1) (see par. 11-12 and 22; Figures 1 and 4).

 
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 2013/0054028 A1) in view of Yasuyuki (JP 2004363987 – Machine translation), as applied to claims above, and further in view of Song et al. (Patent No.: 8,265,791 B2).

Regarding claim 10 and 18, Lee et al.’ invention, as modified by Yasuyuki, failed to specifically disclose wherein the one or more movements comprises a target trajectory for a sensor array couple to the robot. 
However, Song et al. teach a system and methods for motion control of humanoid via an image of a user’s motion comprising a robot 200 having a controller 220, a camera 230, and a plurality of drive motors 240-1, 240-2, and 240-n. The robot 200 performs operations designated by the user's motions or moves end effectors of arms or legs in response to the user's motions (e.g., a target trajectory); wherein the camera 230 photographs an image of a region in a viewing direction of the robot 200 (e.g., a sensor array coupled to the robot having a target trajectory)(see col. 9, line 58 – col. 10, line 2; col. 6, lines 41- col. 7, line 3; Figures 1-3, and 10). 
Given the teaching of Song et al., it would have been obvious to one of ordinary skill in the art at the time of the invention was made to further modify Lee et al.’s invention to incorporate within said the robot (M1), a camera to obtain image of a region in a viewing direction of the robot as the robot performs operations designated by the user's motions and transmit the image in a to a remote controller through the wired/wireless network for further analysis.  
The modification would enhance a system and method for controlling a robot having a non-transitory computer-readable medium configured to control a robot using human motion, obtain image of a region in a viewing direction of the robot as the robot performs operations designated by the user's motions and transmit the image in a to a remote controller through the wired/wireless network for further analysis.  

Claims 6-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Pub. No.: US 2013/0054028 A1) in view of Yasuyuki (JP 2004363987 – Machine translation), as applied to claims above, and further in view of Yang et al. (Patent No.: 10,416,664 B2).

Regarding claims 6-7 and 15, Lee et al.’s invention, as modified by Yasuyuki, failed to specifically disclose the claim limitations.
However, Yang et al. teach an apparatus and method for controlling an unmanned aerial vehicle (UAV) based on a determined change in body portion of a user – e.g., hand or face portion (determined control data) (e.g., limitation: the operator capturing the first content with the first camera). As a movement distance and direction of the UAV is controlled based on the change of user body portion, it is understood that the propeller(s) / servo-motor(s)’ speed of the UAV is regulated accordingly to obtain stable movement of the UAV (see abstract, col. 2, lines 37-62; col. 3, lines 41-49; col. 4, lines 9-37, col. 7, line 65 - col. 8, line 42; Figures 1, 3A and 4A-4C).  
Given the teaching of Yang et al., it would have been obvious to one of ordinary skill in the art at the time of the invention was made to further modify Lee et al.’s invention to incorporate, within the system and method for controlling a robot, a mechanism / process for controlling the movement distance and direction of the UAV based on the change of user body portion   e.g., hand or face portion and regulating the propeller(s) / servo-motor(s)’ speed of the UAV  to obtain stable movement of the UAV. 
The modification would enhance a system and method for controlling a robot having a non-transitory computer-readable medium configured to control a robot / UAV using human motion, control the movement distance and direction of the UAV based on the change of user body portion, and regulate the propeller(s) / servo-motor(s)’ speed of the UAV  to obtain stable movement of the UAV. 

Response to Argument

Applicant’s arguments filed on March 14, 2022, with respect to the rejections of claims as cited on the Office Action mailed on November 12, 2021, have been fully considered but are not persuasive. 
Regarding applicant’s arguments with respect to the amendment of the claims, the examiner respectfully disagreed with applicant’s statement. It should be considered that Yasuyuki (second reference to modify Lee et al.) was cited  to disclose the available technology to control the direction of a robot’s camera and capture image of an environment based on a user’s body direction  / movable angle detected via a direction change determining means. Furthermore, it should also be considered that Lee et al. (main reference) disclose the technology for controlling a robot to execute similar motion as an operator’s motion data detected via a capturing mean – see above Office Action to review the rejection of the claims under 35 U.S.C. 103. Therefore, it is the examiner position that the cited prior arts still read on the amended claims.  


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /J.O.P/ Examiner, Art Unit 3664      
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664